          Case 2:20-cv-02397-JJT Document 32 Filed 09/10/21 Page 1 of 9



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Peter A. McMillan,                               No. CV-20-02397-PHX-JJT
10                  Plaintiff,                         ORDER
11    v.
12    Travis E. Lavigne, et al.,
13                  Defendants.
14           At issue is Defendant United States’s Motion to Dismiss (Doc. 21, “MTD”), to
15   which Plaintiff filed a Response (Doc. 25, “Resp.”), and Defendant filed a Reply (Doc. 31).
16   Also at issue are Plaintiff’s Motion for Entry of Default (Doc. 9), Motion to Dismiss for
17   Lack of Jurisdiction, Motion for Sanctions, and Request for Rule 16 Scheduling
18   Conference (Doc. 11), Motion for Amendment to all Responsive Pleadings (Doc. 15), and
19   Motion to Compel (Doc. 26). The Court will also address Plaintiff’s “Counterclaim”
20   against Assistant United States Attorney Kwan Piensook, Chief of the Civil Division for
21   United States Attorney – District of Arizona Michael Ambri, and United States Attorney
22   Michael Bailey for Abuse of Process (Doc. 24). For the following reasons, the Court will
23   grant Defendant’s Motion to Dismiss and will deny all of Plaintiff’s Motions. The Court
24   will further strike Plaintiff’s Counterclaim.
25   I.      BACKGROUND
26           Plaintiff is a retired United States Drug Enforcement Administration (“DEA”) agent
27   who worked in the Phoenix Field Division. On or around July 10, 2020, Cheri Oz, DEA
28
       Case 2:20-cv-02397-JJT Document 32 Filed 09/10/21 Page 2 of 9



 1   Special Agent in Charge, and Travis Lavigne, DEA Acting Assistant Special Agent in
 2   Charge, sent the following security bulletin to the entire Phoenix DEA Office.
 3          *** This message is authorized for distribution by A/ASAC Travis E.
 4          Lavigne ***

 5          Recently OPR contacted the Phoenix Division and relayed that Retired Special
            Agent Peter McMillan had recently made some threatening and alarming
 6          statements via email. At this time we believe Mr. McMillan could be
 7          dangerous. Mr. McMillan is no longer allowed access to our buildings or any
            other DEA facility, and should be trespassed if observed on those premises. If
 8          Mr. McMillan refuses to vacate the properties or is making any threatening
            statements, local law enforcement will be called to assist with the incident.
 9
            Everyone should remain diligent when coming and going from DEA facilities.
10          A photograph of Mr. McMillan will be posted in each DEA Facility.
11   (Doc. 1-2, Complaint at 1.) Plaintiff subsequently filed a Complaint in Arizona Superior
12   Court for Defamation against Mr. Lavigne and Ms. Oz. Upon receipt of the Complaint,
13   Defendants removed it to the Federal District Court for the District of Arizona pursuant to
14   28 U.S.C. § 2679(d)(2) and 42 USC § 233(c) (Doc. 1, Notice of Removal). Mr. Ambri then
15   certified that Mr. Lavigne and Ms. Oz were acting within the scope of their federal
16   employment when they issued the bulletin (Doc. 6-1, Certification). Based on this
17   certification, the United States filed a Notice of Substitution to substitute the United States
18   as the Defendant (Doc. 6, Notice of Substitution).
19          The United States then filed a Motion to Dismiss Plaintiff’s Complaint for lack of
20   jurisdiction. Defendant argues that because Mr. Ambri correctly certified that Ms. Oz and
21   Mr. Lavigne were acting within the scope of their employment, the United States properly
22   substituted itself as the Defendant and thus Plaintiff must bring its defamation claim under
23   the Federal Tort Claims Act (“FTCA”). The FTCA bars defamation suits against the United
24   States. Accordingly, the Court lacks jurisdiction over this matter.
25   II.    LEGAL STANDARD
26          A.     Suits Against Federal Employees
27          Under the FTCA, the United States has waived its sovereign immunity “under
28   circumstances where the United States, if a private person, would be liable to the claimant


                                                  -2-
       Case 2:20-cv-02397-JJT Document 32 Filed 09/10/21 Page 3 of 9



 1   in accordance with the law of the place where the act or omission occurred.” Shirk v. United
 2   States ex rel. Dep’t. of Interior, 773 F.3d 999, 1003 (9th Cir. 2014) (quoting 28 U.S.C.
 3   § 1346(b)(1)).
 4          However, the Federal Employees Liability Reform and Tort Compensation Act of
 5   1988, commonly known as the Westfall Act, 28 U.S.C. § 2679, is an exception to the
 6   waiver of sovereign immunity and gives federal employees absolute immunity from
 7   common law tort claims that arise out of actions taken within the course of their official
 8   duties. Osborn v. Haley, 549 U.S. 225, 229 (2007). Congress enacted the Westfall Act in
 9   response to the Supreme Court’s decision in Westfall v. Erwin, 484 U.S. 292 (1988), which
10   added a “discretionary function” requirement as part of the criteria for granting a federal
11   officer immunity. Under the procedures in place pursuant to the Westfall Act, when a
12   federal employee is named in a tort suit, the Attorney General or his designee may certify
13   that the employee was acting within the scope of his employment when he committed the
14   alleged tort. Osborn, 549 U.S. at 230. “The United States Attorney in the proper district . .
15   . or any Director of the Torts Branch, Civil Division, Department of Justice, is authorized
16   to make the statutory certification that the [f]ederal employee was acting within the scope
17   of his office or employment with the [f]ederal [g]overnment at the time of the incident out
18   of which the suit arose.” 28 C.F.R. § 15.4. Once this certification occurs, the United States
19   will then be substituted as the defendant and the action will be governed by the FTCA.
20   Osborn, 549 U.S. at 230.
21          The certification by the Attorney General as to whether the federal employee was
22   acting within the scope of his employment is judicially reviewable, for purposes of
23   substitution. Gutierrez de Martinez v. Lamagno, 515 U.S. 417, 435 (1995); Billings v.
24   United States, 57 F.3d 797, 800 (9th Cir. 1995). If a party seeks to challenge the
25   certification, that party must “allege sufficient facts that, taken as true, would establish that
26   the defendant’s actions exceeded the scope of his employment.” Saleh v. Bush, 848 F.3d
27   880, 889 (9th Cir. 2017) (quoting Wuterich v. Murtha, 562 F.3d 375, 381 (D.C. Cir. 2009)).
28   The challenging party bears the burden of presenting evidence and disproving the Attorney


                                                   -3-
       Case 2:20-cv-02397-JJT Document 32 Filed 09/10/21 Page 4 of 9



 1   General’s decision to grant or deny the certification by a preponderance of the evidence.
 2   Id. (quoting Green v. Hall, 8 F.3d 695, 698 (9th Cir. 1993)).
 3          B.     Removal Jurisdiction
 4          Federal courts may exercise removal jurisdiction over a case only if subject matter
 5   jurisdiction exists. 28 U.S.C. § 1441(a); Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1116
 6   (9th Cir. 2004). The removing party is required to provide a signed notice of removal that
 7   contains a short and plain statement of the grounds for removal. 28 U.S.C. § 1446(a). The
 8   removing party carries the burden of establishing subject matter jurisdiction, and “[a]ll
 9   doubts about federal jurisdiction should be resolved in favor of remand to state court.” In
10   re Prempro Prod. Liab. Litig., 591 F.3d 613, 620 (8th Cir. 2010); see 28 U.S.C. § 1447(c).
11   A plaintiff may seek remand to the state court from which it was removed if the district
12   court lacks jurisdiction or if there is a defect in the removal procedure. 28 U.S.C. § 1447(c).
13   The district court must remand the case if it appears before final judgment that the court
14   lacks subject matter jurisdiction. Id.
15          C.     Dismissal for Lack of Subject Matter Jurisdiction
16          “A motion to dismiss for lack of subject matter jurisdiction under Federal Rule of
17   Civil Procedure 12(b)(1) may attack either the allegations of the complaint as insufficient
18   to confer upon the court subject matter jurisdiction, or the existence of subject matter
19   jurisdiction in fact.” Renteria v. United States, 452 F. Supp. 2d 910, 919 (D. Ariz. 2006)
20   (citing Thornhill Publ’g Co. v. Gen. Tel. & Elecs. Corp., 594 F.2d 730, 733 (9th Cir.
21   1979)). “Where the jurisdictional issue is separable from the merits of the case, the [court]
22   may consider the evidence presented with respect to the jurisdictional issue and rule on that
23   issue, resolving factual disputes if necessary.” Thornhill, 594 F.2d at 733; see also Autery
24   v. United States, 424 F.3d 944, 956 (9th Cir. 2005) (“With a 12(b)(1) motion, a court may
25   weigh the evidence to determine whether it has jurisdiction.”). The burden of proof is on
26   the party asserting jurisdiction to show that the court has subject matter jurisdiction. See
27   Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990).
28


                                                  -4-
         Case 2:20-cv-02397-JJT Document 32 Filed 09/10/21 Page 5 of 9



 1   III.      ANALYSIS
 2             A.    Certification and Substitution
 3             In response to Defendant’s Motion to Dismiss, Plaintiff challenges Mr. Ambri’s
 4   finding that Ms. Oz and Mr. Lavigne were acting within the scope of their employment
 5   when they issued the bulletin.1 To prevail, Plaintiff must “present[] evidence and disprove[]
 6   the Attorney General’s certification by a preponderance of the evidence.” Billings, 57 F.3d
 7   at 800.
 8             “The question of whether a federal employee is acting within the course and scope
 9   of his employment is determined by applying respondeat superior principles of the state in
10   which the alleged tort occurred.” Goss v. Bonner, No. CV-18-08295-PCT-SMB, 2019 WL
11   2137266, at *3 (D. Ariz. May 16, 2019) (citing Green v. Hall, 8 F.3d 695, 698-99 (9th Cir.
12   1993)). In Arizona, an employee is acting within the scope of employment if his/her
13   conduct is “of the kind the employee is employed to perform, it occurs substantially within
14   the authorized time and space limit, and it is actuated at least in part by a purpose to serve
15   the master.” Smith v. Am. Express Travel Serv. Co., Inc., 876 P.2d 1166, 1170 (Ariz. Ct.
16   App. 1994) (citing Love v. Liberty Mut. Ins. Co., 760 P.2d 1085, 1087 (Ariz. Ct. App.
17   1988); Duncan v. State, 754 P.2d 1160, 1165 (Ariz. Ct. App. 1988)).
18             Here, Defendant produced substantial evidence that Mr. Lavigne’s and Ms. Oz’s
19   issuance of the bulletin fell within the scope of their employment. As the Special Agent in
20   Charge of the Phoenix Field Division, Ms. Oz was responsible for the management of the
21   Office, including the assessment of potential security issues that could affect the safety of
22   Phoenix Field Division employees. (Declaration of Cheri Oz (“Oz Decl.”) ¶ 6, Exhibit A.)
23   She previously had issued office-wide security warnings on three other occasions. (Oz
24   Decl. ¶ 8.) Based on conversations with fellow employees who expressed concern about
25   Mr. McMillan, information from the Office of Professional Responsibility (“OPR”), as
26
     1
       The Complaint contains pages of legal argument and conclusory statements that are
27   typically inappropriate at the pleading stage. Plaintiff’s Response purports to incorporate
     these arguments, which Defendant does not contest. Therefore, the Court will consider both
28   the legal arguments provided in the Complaint as well as Plaintiff’s Response when
     evaluating Defendant’s Motion to Dismiss.

                                                  -5-
       Case 2:20-cv-02397-JJT Document 32 Filed 09/10/21 Page 6 of 9



 1   well as emails Mr. McMillan sent to her and other employees, Ms. Oz determined that
 2   Plaintiff was a security threat and directed Mr. Lavigne to issue a security bulletin. (Oz
 3   Decl. ¶¶ 13-15.) Mr. Lavigne, who had previously issued or authorized the sending of
 4   office-wide security warnings, sent the warning per Ms. Oz’s instructions. (Declaration of
 5   Travis Lavigne (“Lavigne Decl.”) ¶¶ 8, 14-15.)
 6          Plaintiff does not contest the veracity of Defendant’s evidence. Nor does he offer
 7   countervailing evidence as to Mr. Lavigne’s and Ms. Oz’s responsibilities or previous
 8   issuance of security bulletins. Rather, he argues that Mr. Lavigne and Ms. Oz could not
 9   have acted within the scope of their employment if their actions in distributing the bulletin
10   were defamatory. (Resp. at 3.) However, an employee’s defamatory conduct may fall
11   within his scope of employment. See Dora v. United States, CV 05-565-PHX-MHM, 2007
12   WL 215615, at *4-*5 (D. Ariz. Jan. 12, 2007), aff'd sub nom. Dora v. Achey, 300 Fed.
13   Appx. 550 (9th Cir. 2008) (holding that allegedly defamatory conduct fell within scope of
14   employment and explaining that whether conduct was defamatory does not play a role in
15   the court’s analysis); Tennenbaum v. Miller, No. CV-10-953-PHX-GMS, 2011 WL
16   3875870, at *3, *3 n. 4, 6 (D. Ariz. Sept. 2, 2011) (holding allegedly defamatory conduct
17   was within employee’s scope of employment). It is thus of no import that Mr. Lavigne or
18   Ms. Oz may have defamed Plaintiff when they released the bulletin, for purposes of
19   determining scope of employment.
20          Because Defendant has produced unrefuted evidence that Ms. Oz and Mr. Lavigne
21   released the bulletin pursuant to their official job duties, the Court finds that Mr. Ambri’s
22   Certification and the subsequent substitution of the United States as Defendant were both
23   proper.
24          B.     FTCA and Sovereign Immunity
25          Having found Certification and substitution proper, the Court must determine
26   whether the United States has waived sovereign immunity over Plaintiff’s defamation
27   claim. Here, Plaintiff’s claim is governed by the FTCA. See 28 U.S.C. § 1346; 28 U.S.C.
28   § 2679(d)(4) (“Upon certification, any action or proceeding subject to paragraph (1), (2),


                                                 -6-
         Case 2:20-cv-02397-JJT Document 32 Filed 09/10/21 Page 7 of 9



 1   or (3) shall proceed in the same manner as any action against the United States filed
 2   pursuant to section 1346(b) of this title and shall be subject to the limitations and exceptions
 3   applicable to those actions.”). The FTCA generally authorizes suits against the United
 4   States for damages resulting from injury or loss of property, including serious personal
 5   injury or death, caused by the negligent or wrongful act or omission of any employee of
 6   the government acting within the scope of his or her office or employment, under
 7   circumstances where the United States, if a private person would be liable to the claimant
 8   in accordance with the law of the place where the act or omission occurred. 28 U.S.C.
 9   § 1346(b).
10          However, the United States has not waived its sovereign immunity to defamation
11   claims. Section 2680 specifically excepts from the FTCA “[a]ny claim arising out of ...
12   libel, slander, ... or interference with contractual rights....” Ninth Circuit Courts have
13   consistently held that this exception applies to defamation claims. See e.g. Kaiser v. Blue
14   Cross of Cal., 347 F.3d 1107, 1117 (9th Cir. 2003) (dismissing Plaintiff’s claim because
15   Section 2680(h) “does not permit suits against the United States for defamation.”);
16   Khenaisser v. Zinke, 693 F. App'x 608, 609 (9th Cir. 2017) (holding court lacks subject-
17   matter jurisdiction because “the United States has not waived sovereign immunity over
18   defamation claims”). In this case, the United States did not waive its sovereign immunity
19   over Plaintiff’s defamation claim; therefore, the Court lacks subject-matter jurisdiction
20   pursuant to Rule 12(b)(1).2
21          Since Plaintiff cannot cure the defects in his claim, the Court will dismiss it with
22   prejudice. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).
23          C.     Plaintiff’s Counterclaim
24          On January 11, 2021, Plaintiff purported to file a Counterclaim against
25   Ms. Piensook, Mr. Ambri, and Mr. Bailey for Abuse of Process. Pursuant to Rule 13,
26   counterclaims may only be asserted against an opposing party. Because none of the named
27
     2
       Because the Court will dismiss Plaintiff’s Complaint on the basis of sovereign immunity,
28   it need not reach the question of whether Plaintiff exhausted his administrative remedies
     prior to filing his lawsuit.

                                                  -7-
       Case 2:20-cv-02397-JJT Document 32 Filed 09/10/21 Page 8 of 9



 1   individuals are parties to the case, Plaintiff’s Counterclaim fails to comport with Rule 13
 2   and is wholly inappropriate. Accordingly, the Court will strike it from the docket.
 3          D.     Plaintiff’s Additional Motions
 4          On December 11, 2020, one day after Defendant removed the case to federal court,
 5   Plaintiff filed a Motion for Entry of Default. The Motion lacks merit and is thus denied.
 6          Subsequently on December 14, 2020, Plaintiff filed a Motion to Dismiss for lack of
 7   Jurisdiction challenging the removal to federal court. While the Attorney General’s
 8   “certification is subject to judicial review for purposes of substitution… it is conclusive for
 9   purposes of removal.” Billings, 57 F.3d at 800. Because the Attorney General properly
10   certified that Ms. Oz and Mr. Lavigne were acting within the scope of their employment,
11   Plaintiff cannot challenge Defendant’s removal of the case to federal court and thus the
12   Court will deny Plaintiff’s Motion to Dismiss. The Motion additionally requests that the
13   Court sanction Defendants and set a Rule 16 Scheduling Conference. The Motion for
14   Sanctions echoes Plaintiff’s Response, arguing that the United States Attorney’s Office
15   cannot represent Ms. Oz and Mr. Lavigne because they were acting outside of the scope of
16   their employment. For reasons previously discussed, this argument fails. Likewise,
17   Plaintiff’s request for a Rule 16 Conference to “discuss matters raised in this pleading” is
18   meritless. (Doc. 11 at 19.) Plaintiff appears to be requesting oral argument. Pursuant to
19   Local Rule 7.2(f), the Court finds these matters appropriate for decision without oral
20   argument. Therefore, Plaintiff’s request is denied.
21          Plaintiff further filed a Motion to Amend All Responsive Pleadings that purports to
22   satisfy the requirement that he notify the DEA and United States Attorney’s Office of his
23   intent to file a lawsuit for defamation. The Motion has no bearing on the Court’s
24   determination that the case must be dismissed for lack of subject matter jurisdiction.
25   Therefore, the Court will deny Plaintiff’s Motion to Amend as moot.
26          Finally, Plaintiff filed a Motion to Compel the production of the emails
27   Mr. McMillan allegedly sent to Ms. Oz (Doc. 26). Because discovery has not yet
28


                                                  -8-
       Case 2:20-cv-02397-JJT Document 32 Filed 09/10/21 Page 9 of 9



 1   commenced and the contents of the emails will not affect this Court’s decision that
 2   dismissal is warranted, the Court will deny the Motion to Compel.
 3         IT IS THEREFORE ORDERED granting Defendant’s Motion to Dismiss
 4   (Doc. 21). Plaintiff’s Complaint is dismissed with prejudice.
 5         IT IS FURTHER ORDERED striking Plaintiff’s Counterclaim (Doc. 24).
 6         IT IS FURTHER ORDERED denying Plaintiff’s Motion for Entry of Default
 7   (Doc. 9).
 8         IT IS FURTHER ORDERED denying Plaintiff’s Motion to Dismiss (Doc. 11).
 9         IT IS FURTHER ORDERED denying Plaintiff’s Motion for Sanctions (Doc. 11).
10         IT IS FURTHER ORDERED denying Plaintiff’s Request for Rule 16 Scheduling
11   Conference (Doc. 11).
12         IT IS FURTHER ORDERED denying Plaintiff’s Motion for Amendment to all
13   Responsive Pleadings (Doc. 15).
14         IT IS FURTHER ORDERED denying Plaintiff’s Motion to Compel (Doc. 26).
15         IT IS FURTHER ORDERED directing the Clerk of Court to close this matter.
16         Dated this 9th day of September, 2021.
17
18                                         Honorable John J. Tuchi
                                           United States District Judge
19
20
21
22
23
24
25
26
27
28


                                                -9-
